DISMISS and Opinion Filed November 28, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00811-CV

                         IN THE INTEREST OF A.M.B., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-02289

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Whitehill
                                  Opinion by Justice Bridges
       Appellant has filed a motion that recites she and appellee have settled their differences and

prays the appeal be dismissed. We grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE


180811F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.M.B., A CHILD               On Appeal from the 303rd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00811-CV                               Trial Court Cause No. DF-15-02289.
                                                  Opinion delivered by Justice Bridges,
                                                  Justices Brown and Whitehill participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered November 28, 2018.




                                            –2–